NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0641-21

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MATTHEW C. DUFFY,

     Defendant-Appellant.
_______________________

                   Submitted September 12, 2022 – Decided October 21, 2022

                   Before Judges Whipple, Mawla and Marczyk.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Municipal Appeal No. 01-02-
                   21.

                   Levow DWI Law, PC, attorneys for appellant (Evan M.
                   Levow, of counsel and on the brief; Christopher G.
                   Hewitt, on the brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Jaimee M. Chasmer, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
       In this appeal from a conviction for Operating a Motor Vehicle Under the

Influence of Liquor or Drugs (DWI), N.J.S.A. 39:4-50, defendant Matthew

Duffy, appeals from the denial of his motion to suppress evidence recovered

after an officer approached him in the parking lot of Great Oak Park in Oakland.

We reverse.

       We glean the following facts from the record. Around 3:50 p.m. in the

afternoon of December 20, 2019, Officer Michael Griffin was patrolling the area

of Great Oak Park. Griffin turned onto a driveway, which led into a gravel

parking lot within the park. There was snow on the ground and a single vehicle

in the lot.

       According to Griffin, it was unusual that someone would be in the park in

late December since the park was mostly used for hiking and dog walking.

Griffin radioed to Oakland Police Dispatch that he would be performing a motor

vehicle stop on the SUV and gave the vehicle's license plate number and location

to the dispatcher. 1 The officer then parked his cruiser behind the SUV.

       Griffin, seeing exhaust coming from the vehicle and concluding that it was

running, got out to approach the vehicle. As he approached, he saw that the

driver and sole occupant was on a call on his cell phone. When Griffin made it


1
    According to a dashcam video of the stop and subsequent interaction.
                                                                           A-0641-21
                                        2
to the driver's side window, which had been rolled down, the driver motioned to

him to wait while he continued talking on his phone. Griffin waited several

minutes for the driver to complete his call.

      According to Griffin's testimony, while waiting for the call to end, he

observed that the driver's eyes were "bloodshot and watery" and there was a

"strong odor of alcoholic beverage" coming from the vehicle. He also observed

"some" containers of alcoholic beverages in the interior of the vehicle. After

engaging in conversation with the driver, Griffin issued defendant a DWI

summons.

      Defendant moved to suppress the fruits of the putative stop and search. A

hearing was held on March 22, 2021, in Oakland Municipal Court. Only Griffin

testified, supplemented by the dashcam video recording from his vehicle, which

showed him approaching defendant's vehicle and interacting with defendant.

Following argument, the municipal court judge issued an oral ruling denying the

motion to suppress, finding the interaction to be a valid field inquiry requiring

no justification. Following the denial, defendant entered a conditional guilty

plea to one count of DWI. N.J.S.A. 39:4-50.

      Defendant appealed to the Law Division, which heard the case de novo.

On October 7, 2021, the trial court issued a decision also holding that the


                                                                           A-0641-21
                                        3
interaction in question was in fact a field inquiry, which did not require

constitutional justification and denied the appeal.

      This appeal followed.

      "[A]ppellate review of a municipal appeal to the Law Division is limited

to 'the action of the Law Division and not that of the municipal court.'" State v.

Palma, 219 N.J. 584, 591–92 (2014) (quoting State v. Joas, 34 N.J. 179, 184

(1961)). While the Law Division reviews municipal court determinations de

novo, this court reviews the "'de novo verdict[s] after a municipal court trial

. . . "to determine whether the findings made could reasonably have been reached

on sufficient credible evidence present in the record," considering the proofs as

a whole.'" R. 3:23-8(a)(2); State v. Zingis, ___ N.J. Super. ___, ___ (App. Div.

2022) (slip op. at 12) (quoting State v. Ebert, 377 N.J. Super. 1, 8 (App. Div.

2005) (quoting State v. Johnson, 42 N.J. 146, 162 (1964))) (alterations in

original). Only a "very obvious and exceptional showing of error" will allow

facts found both by the municipal court and Law Division to be set aside. State

v. Locurto, 157 N.J. 463, 474 (1999).

      As always, however, "'[a] trial court's interpretation of the law and the

legal consequences that flow from established facts are not entitled to any

special deference.'" Zingis, ___ N.J. Super. at ___ (slip op. at 13) (quoting


                                                                            A-0641-21
                                        4
Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)). "[W]here issues on appeal turn on purely legal determinations, our

review is plenary." State v. Monaco, 444 N.J. Super. 539, 549 (App. Div. 2016)

(citing State v. Adubato, 420 N.J. Super. 167, 176 (App. Div. 2011)).

         Defendant raises the following issues on appeal:

               I.   BY POSITIONING HIS PATROL CAR
               DIRECTLY BEHIND DEFENDANT'S VEHICLE
               AND IMMEDIATELY WALKING TO THE
               DRIVER'S WINDOW, THE OFFICER CONDUCTED
               AN INVESTIGATIVE DETENTION WITHOUT ANY
               REASONABLE SUSPICION TO BELIEVE THAT
               ANY CRIME OR TRAFFIC OFFENSE WAS BEING
               COMMITTED.

               II.  "COMMUNITY     CARETAKING,"    THE
               JUSTIFICATION OFFERED BY OFFICER GRIFFIN
               FOR APPROACHING DEFENDANT'S LAWFULLY
               PARKED VEHICLE, IS NOT SUPPORTED BY THE
               FACTS KNOWN TO THE OFFICER.

         Defendant argues that the interaction at issue was an investigative

detention, requiring a showing of reasonable suspicion of criminal activity to

justify it. He argues that, because Griffin parked his cruiser behind defendant's

vehicle, no reasonable person in his position would have felt free to leave. We

agree.

         The trial court disagreed, finding that, instead of an investigatory stop, the

officer was merely conducting a field inquiry, which requires no constitutional

                                                                                 A-0641-21
                                            5
justification.2

      "In escalating order of intrusiveness upon a citizen's rights, three

categories of encounters with police have been identified by the courts: (1) field

inquiry; (2) investigative detention; and (3) arrest." State v. Rosario, 229 N.J.

263, 271 (2017). It is the often paper-thin distinction between field inquiry and

investigative detention, which is at issue here. "A field inquiry is essentially a

voluntary encounter between the police and a member of the public in which the

police ask questions and do not compel an individual to answer." Ibid. (citing

State v. Maryland, 167 N.J. 471, 483 (2001)). The member of the public is free

to depart at will and need not interact with the officer at all if they do not wish

to. Ibid. (citing Florida v. Royer, 460 U.S. 491, 497–98 (1983)). "Because a

field inquiry is voluntary and does not effect a seizure in constitutional terms,

no particular suspicion of criminal activity is necessary on the part of an officer

conducting such an inquiry." Id. at 272 (citing State v. Elders, 192 N.J. 224,

246 (2007)).


2
   The court also found that defendant had no reasonable expectation of privacy
because he had rolled his window down. Here, defendant is challenging the
seizure of the vehicle and defendant's person, to which expectation of privacy is
irrelevant. See, e.g., Terry v. Ohio, 392 U.S. 1 (1968) (finding that waylaying
a person in public—where one had no expectation of privacy—constitutes
investigative detention); State v. Davis, 104 N.J. 490, 498 (1986) (finding that
blocking an individual's path in public can constitute investigative detention) .
                                                                             A-0641-21
                                        6
      An investigative detention, or Terry stop, entails a higher level of

intrusion and thus requires a higher level of justification. Terry, 392 U.S. at 1.

"Because an investigative detention is a temporary seizure that restricts a

person's movement, it must be based on an officer's 'reasonable and

particularized suspicion . . . that an individual has just engaged in, or was about

to engage in, criminal activity.'" Rosario, 229 N.J. at 272 (quoting State v.

Stovall, 170 N.J. 346, 356 (2002)). A Terry stop "occurs during a police

encounter when 'an objectively reasonable person' would feel 'that his or her

right to move has been restricted.'" Ibid. (quoting State v. Rodriguez, 172 N.J.

117, 126 (2002); United States v. Mendenhall, 446 U.S. 544, 554 (1980)

(plurality opinion)).

      Thus, the test of whether an encounter is a field inquiry or Terry stop is

simply whether a reasonable person in the individual's place would feel free to

terminate the encounter and depart.      Id. at 273.    This is a totality-of-the-

circumstances test, performed from the point of view of a reasonable person in

defendant's position. Ibid. In conducting this test, our Supreme Court has long

advised that, "as a practical matter, citizens almost never feel free to end an

encounter initiated by the police." Rodriguez, 172 N.J. at 129 (citing State v.

Valentin, 105 N.J. 14, 19 (1987)).


                                                                             A-0641-21
                                        7
      Even so, "[b]rief, non-intrusive encounters with individuals . . . in parked

cars implicate none of the privacy or security concerns engendered by

discretionary police spot checks of moving vehicles." State v. Harris, 384 N.J.

Super. 29, 45 (App. Div. 2006). Thus, an officer's mere approach of a parked

vehicle will not automatically qualify as an investigative detention. We have

previously said an officer's approaching a parked car constitutes a field inquiry.

See, e.g., Adubato, 420 N.J. Super. at 180–81 (finding that an officer who, at

10:00 p.m., turned on his flashers and pulled up behind a vehicle stopped at the

side of the road did not effectuate a Terry stop); State v. Stampone, 341 N.J.

Super. 247, 252–53 (App. Div. 2001) (finding that an officer who approached

the driver of a stopped vehicle and asked why he was in the area performed only

a field inquiry); State v. Egan, 325 N.J. Super. 402, 410–11 (Law Div. 1999)

(holding that an off-duty officer walking up to a vehicle constituted a field

inquiry).

      But, we have also said the presence of additional elements beyond a

simple approach may escalate the encounter to an investigative detention. In

Egan, 325 N.J. Super. at 410–11, for example, when the officer asked defendant

for driving credentials, the encounter became a Terry stop. In Stampone, 341

N.J. Super. at 253, we held that telling the defendant to wait while the officer


                                                                            A-0641-21
                                        8
made an inquiry at a nearby house would result in a detention.

      One such additional element is when an officer parks his car behind a

defendant's vehicle. In Rosario, 229 N.J. at 273, our Supreme Court found that

where an officer parked behind defendant's vehicle, partially boxing her into a

parking space, turned on his flood light and approached her, he effectuated an

investigative detention. The Rosario Court reasoned that:

            A person sitting in a lawfully parked car outside her
            home who suddenly finds herself blocked in by a patrol
            car that shines a flood light into the vehicle, only to
            have the officer exit his marked car and approach the
            driver's side of the vehicle, would not reasonably feel
            free to leave. That conclusion is consistent with
            ordinary notions of how a reasonable person responds
            to a demonstration of police authority. . . . Rather, such
            police activity reasonably would, and should, prompt a
            person to think that she must stay put and submit to
            whatever interaction with the police officer was about
            to come.

            [Rosario, 229 N.J. at 273 (citing Rodriguez, 172 N.J. at
            129) (additional internal citations omitted).]

      This type of inquiry requires us to weigh and balance facts that may

initially appear inconsequential but which may tip the scale. As in Rosario, 229

N.J. at 274, the officer herein stopped his vehicle behind a parked car, "partially

blocking" them into a parking spot, and then approached the driver's side

window. The fact that the car was in a parking spot and partially blocked does


                                                                             A-0641-21
                                        9
distinguish this case from Adubato, 420 N.J. Super. at 174, and Egan, 325 N.J.

Super. at 404, in which the vehicles stopped on the road, and escalates the extent

to which the defendant's movement was restricted. On the other hand, Griffin

did not use an alley light as the officer in Rosario did, making this stop somewhat

less intrusive than the Terry stop in Rosario, 229 N.J. at 267.          Rosario's

encounter happened around 11:30 p.m., thus necessitating the use of some light,

whereas the events of this case happened around 3:50 p.m., so no additional light

was necessary.

      The trial court here found that there was no investigative detention based

in part on its factual finding—which is entitled to deference—that defendant

physically could have driven away had he chosen to. However, the relevant

question is not whether defendant was able to do so as a question of fact, but

whether a reasonable person in his position would have felt free to do so.

Rosario, 229 N.J. at 272.      The Rosario Court specifically recognized that

partially blocking a driver into a spot, and then directly approaching the vehicle

contributes to a feeling that one is not free to depart. Id. at 273. For these

reasons, and because "as a practical matter, citizens almost never feel free to end

an encounter initiated by the police," Rodriguez, 172 N.J. at 129 (citing

Valentin, 105 N.J. at 19), we conclude that, as a matter of law, the interaction


                                                                             A-0641-21
                                       10
was an investigative detention requiring constitutional justification. The only

justification advanced by the State is the community-caretaking exception.

      In defendant's point II, he argues that, assuming the interaction was an

investigatory detention, it was not justified as an exercise of the officer's

community-caretaking function. While the municipal and trial prosecutors both

argued that the community-caretaking exception applied, neither court so found,

each concluding that the interaction was a mere field inquiry, that required no

justification. However, because we review a trial court's "ruling rather than

reasons for the ruling" and "may rely on grounds other than those upon which

the trial court relied," we address the issue. Adubato, 420 N.J. Super. at 176

(first citing State v. Maples, 346 N.J. Super. 408, 417 (App. Div. 2002), and

then State v. Deluca, 325 N.J. Super. 376, 389 (App. Div. 1999), aff'd as

modified, 168 N.J. 626 (2001)).

      An alternative exception that may validate a brief seizure of a person is

found in the community-caretaking doctrine, which recognizes police officers

sometimes occupy non-law-enforcement, non-criminal-investigatory roles.

State v. Edmonds, 211 N.J. 117, 131 (2012) (citation omitted). The community-

caretaking exception is a narrow one, and the State bears the burden of proving

that it is applicable. State v. Scriven, 226 N.J. 20, 38 (2016) (citing State v.


                                                                          A-0641-21
                                      11
Vargas, 213 N.J. 301, 314, 324 (2013)).         In their community-caretaking

capacity, so long as officers "act in an objectively reasonable manner, [they]

may check on the welfare or safety of a citizen who appears in need of help on

the roadway[.]" Ibid. (citing State v. Diloreto, 180 N.J. 264, 276 (2004)). Thus,

"[p]olice officers who have an objectively reasonable basis to believe that a

driver may be impaired or suffering a medical emergency may stop the vehicle

for the purpose of making a welfare check and rendering aid, if necessary." Id.

at 39.

         In order to constitute an "objectively reasonable basis," there must

generally be some outward sign of distress. Ibid. In State v. Washington, 296

N.J. Super. 569, 571–72 (App. Div. 1997), a vehicle's slow speed and weaving,

while driving after midnight, justified the application of the doctrine. In State

v. Martinez, 260 N.J. Super. 75, 76–78 (App. Div. 1992), likewise, a vehicle's

extremely slow pace combined with the late hour was found to have justified a

community-caretaking check. In State v. Goetaski, 209 N.J. Super. 362, 363

(App. Div. 1986), a caretaking intercession was justified where officers

observed defendant driving slowly on the shoulder of a road at 4:00 a.m. with

his turn signal activated; an objectively reasonable basis to suspect impairment

or emergency. The Goetaski court advised however, that the stop in that case


                                                                           A-0641-21
                                      12
was "about as close to the constitutional line as we can condone." Id. at 366.

Thus, where no evidence suggests that "the driver of the car was 'impaired' or

that the vehicle had a 'problem,'" the doctrine usually cannot excuse an otherwise

unjustified constitutional stop or seizure. Scriven, 226 N.J. at 39.

      However, the doctrine is not limited to situations where a car is in motion.

In State v. Drummond, 305 N.J. Super. 84, 88 (App. Div. 1997), this court found

the community-caretaking exception applicable when officers approached a

vehicle parked in the lot of a closed carwash around midnight. The court found

the officer's actions were not "objectively unreasonable" and applied the

community-caretaking exception. Ibid. It is important to note that this is an

inversion of the standard as it exists elsewhere in this State's jurisprudence; the

State is required to prove that the officers were acting objectively reasonably.

Scriven, 226 N.J. at 38–39.

      Conversely, in State v Costa, 327 N.J. Super. 22, 29 (App. Div. 1999), an

officer approached two individuals who were sitting in a vehicle in the parking

lot of a bar, explaining that he found the individuals' behavior "alarming." The

court found that this was insufficient to support application of the doctrine,

distinguishing Drummond by emphasizing that the defendants in Costa were in

a well-lit area of a business that was open. Id. at 30.


                                                                             A-0641-21
                                       13
      Here, there were no specific facts alleged—no objectively reasonable

basis—to indicate that the occupant of the vehicle was in distress. The officer

indicated only that "due to the fact that there was snow on the ground at the time,

I thought it was unusual for someone to be hiking through the trail system later

in the afternoon . . . in late December." According to Griffin, it was light out,

the park was open for business, and the vehicle was permitted to be in the area.

      In sum, there was no objectively reasonable basis for the officer to believe

that the driver in this case was impaired or in need of help, as required by the

Supreme Court in Scriven, 226 N.J. at 39.

      Reversed.




                                                                             A-0641-21
                                       14